       Case 1:21-cv-00049-JHR-CG Document 15 Filed 03/08/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF NEW MEXICO


JAMES THOMPKINS, as Permanent
Guardian of the Person and Estate of
Annie Mae Smith a/k/a Annie M.
Thompkins,

                       Plaintiff,
vs.                                                           CIVIL NO. 1:21-CV-00049-JHR-CG

FIRST CHOICE OF ELKHART, INC.
d/b/a FIRST CHOICE TRANSPORT and
WILLIAM S. MILLER,

                       Defendant.

           NOTICE OF WITHDRAWAL AND SUBSTITUTION OF COUNSEL

       COMES NOW, the law firm of Butt Thornton & Baehr PC (Charles B. Kraft), and

hereby notifies the Court and all counsel of its withdrawal from representation of the Defendants

First Choice of Elkhart, Inc., and William S. Miller in this matter.

       COMES NOW, the law firm of YLAW, P.C. (S. Carolyn Ramos) of 4908 Alameda Blvd.

NE, Albuquerque, NM 87113, and enters its appearance for Defendants First Choice of Elkhart,

Inc., and William S. Miller in this matter. No deadlines are requested to be vacated, and no delay

will be caused by the substitution of counsel as stated herein.

                                              Respectfully Submitted,

                                              Butt Thornton & Baehr PC

                                              /s/ Charles B. Kraft
                                              Charles B. Kraft
                                              P.O. Box 3190
                                              Albuquerque, NM 87190
                                              (505) 884-0777
                                              cbkraft@btblaw.com
       Case 1:21-cv-00049-JHR-CG Document 15 Filed 03/08/21 Page 2 of 2




                                        and

                                        YLAW, P.C.

                                        /s/ S. Carolyn Ramos
                                        S. Carolyn Ramos
                                        4908 Alameda Blvd., NE
                                        Albuquerque, NM 87113
                                        (505)266-3995
                                        cramos@ylawfirm.com


I HEREBY CERTIFY that on the 8th day of
March 2021, I filed the foregoing
electronically through the CM/ECF system,
which caused the following counsel of
record to be served:

Justin R. Kaufman
Rosalind B. Bienvenu
Caren I. Friedman
Durham, Pittard & Spalding, LLP
jkaufman@dpslawgroup.com
rbienvenu@dpslawgroup.com
cfriedman@dpslawgroup.com

The Ammons Law Firm,LLP
Robert E. Ammons
Email: rob@ammonslaw.com

/s/ S. Carolyn Ramos
S. Carolyn Ramos
